Citation Nr: 9922440	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  92-13 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen a claim for entitlement to service 
connection for a right ankle disability, to include 
instability, secondary to the veteran's service-connected 
burns residuals.

2.  Entitlement to service connection for a low back 
disability secondary to the veteran's service-connected burns 
residuals.

3.  Entitlement to service connection for a left lower leg 
and ankle disability secondary to the veteran's service-
connected burns residuals.

4.  Entitlement to service connection for a right lower leg 
disability secondary to the veteran's service-connected burns 
residuals.

5.  Entitlement to an increased evaluation for burn scars of 
the feet and legs, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
March 1973.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a November 1991 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Togus, Maine.


REMAND

In January 1997, the Board issued a decision that found that 
the veteran had not submitted new and material evidence 
sufficient to reopen his claim for entitlement to service 
connection for right ankle disability secondary to the 
veteran's service-connected burns residuals.  That same 
decision also found that the veteran had not presented a 
well-grounded claim for the issues of entitlement to service 
connection for a left lower leg and ankle disability, a lower 
back condition, and a right lower leg and ankle disability, 
all secondary to the veteran's service-connected burns 
condition.  The Board also denied an increased evaluation for 
those same residuals.  Upon receiving notification of that 
decision, the veteran appealed to the United States Court of 
Veterans Appeals (hereinafter the Court).  [The name of the 
Court has since been changed to the United States Court of 
Appeals for Veterans Claims.]  On November 27, 1998, in the 
case of [redacted], the Court vacated and remanded the Board's January 
1997 decision.  

Specifically, the Court held that the claim should be 
remanded and the case decided based on the pronouncements 
made by the U.S. Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  This case 
overturned the test for new and material evidence pronounced 
by the Court in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Accordingly, this case is REMANDED to the RO for 
readjudication in accordance with Hodge.  

Additionally, when the veteran filed his appeal with the 
Court, and after the Board had designated the record, the 
veteran and his representative counter-designated and 
submitted additional medical evidence that had not been 
considered by the RO.  Thus, the RO must consider those 
documents prior to re-evaluating the issues before it.  

In various letters to the RO and the Board since 1997, the 
veteran's attorney requested that a VA medical examination be 
conducted.  The attorney also notified the VA that additional 
medical existed that may have a bearing on the claim.  After 
reviewing the record, if it is determined that these records 
should be obtained and a VA medical examination conducted, 
said actions should be accomplished prior to the RO 
readjudicating the claim in accordance with Hodge.  If either 
one or both of these actions are not accomplished, the RO 
should note why it acted accordingly.  

If the decision remains unfavorable, the veteran and his 
representative should be given a supplemental statement of 
the case and allowed sufficient time for a response.  
Thereafter, the claim should be returned to the Board for 
further consideration.  No action is required of the veteran 
until he is contacted by the regional office.  The purpose of 
this REMAND is to ensure due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



